Citation Nr: 1045196	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  07-39 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date prior to January 15, 2009, 
for the grant of a total disability evaluation based on 
individual unemployability (TDIU). 

2.  Entitlement to an initial disability rating in excess of 30 
percent for a service-connected post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from October 1965 to 
February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dating in October 2005 and May 
2008 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee. 

In September 2010, a Board videoconference hearing was held 
before the undersigned Acting Veterans Law Judge.  The transcript 
of that hearing is of record.  Evidence was thereafter submitted 
directly to the Board with a waiver of agency of original 
jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304.  
However, as the case must be remanded, the RO will have an 
opportunity to review this evidence. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a rating decision dated in January 2004, the RO granted 
service connection for PTSD with a disability rating of 30 
percent.  The Veteran appealed this initial rating.  The Veteran 
seeks an initial disability rating in excess of 30 percent for 
his service-connected PTSD.  

In evidence provided by the Veteran in September 2010, a VA nurse 
practitioner, in a statement dated in August 2010, found that the 
Veteran was completely disabled by his psychiatric symptoms and 
that his condition was a lifelong condition.  An August 2010 
statement from a Vet Center social worker reported that the 
Veteran was completely disabled by his psychiatric condition.  In 
light of these statements, the Veteran should be accorded another 
C&P examination as the evidence indicates that there may be a 
material change in the condition.  38 C.F.R. § 3.327.  

The Board also notes that the Veteran receives health care 
through VA.  VA is required to make reasonable efforts to help a 
claimant obtain records relevant to his claim, whether or not the 
records are in Federal custody. 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2008).  In Bell v. Derwinski, 2 Vet. App. 
611 (1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be part 
of the record, and that such documents are thus constructively 
part of the record before the Secretary and the Board, even where 
they are not actually before the adjudicating body.  Accordingly, 
as the case must be remanded to address additional evidence the 
RO should request all VA medical records from the Nashville and 
Murfreesboro VA Medical Centers dating from December 22, 2009, to 
the present.

The Board will defer action on the claim for a total disability 
rating based on unemployability prior to January 15, 2009, 
pending completion of the development of the inextricably 
intertwined claim of entitlement to an increased rating for PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Request medical records from the 
Nashville and Murfreesboro VA Medical 
Centers dating from December 22, 2009, 
to the present.  

2.  Schedule the Veteran for a VA 
examination to assess the severity of the 
Veteran's service-connected PTSD 
condition.  The claims file must be made 
available to, and reviewed by, the 
examiner, and the examiner should 
acknowledge such review in the examination 
report.  All indicated tests should be 
performed, and all findings reported in 
detail.  If psychiatric disorders other 
than PTSD are diagnosed, the examiner 
should disassociate the symptoms 
attributable to PTSD from those 
attributable to co-existing psychiatric 
disorders.  If such is not possible, the 
examiner should state that in the 
examination report.  A rationale for each 
opinion should be set forth in the report 
provided.  

3.  After any further development deemed 
necessary, readjudicate the issues on 
appeal in light of the additional evidence 
obtained.  If the benefit sought remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and be given an 
opportunity to respond.  The case should 
then be returned to the Board for appellate 
review, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


